DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 15 March 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reconsideration of Examiner’s Prior Decision and Reopening of Prosecution
The examiner has reconsidered the decision, previously made in the office action on 14 September 2020, not to reject the instant claims over prior art. This reconsideration is because the examiner currently takes the position that the decision made in the office action on 14 September 2020 was made in error. The examiner also 
As such, prosecution has been reopened, and rejections are set forth below. The examiner notes that various positions taken in this office action therefore contradict positions taken in the prior office action on 14 September 2021. This office action is therefore made NON-FINAL.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartus et al. (US 2003/0235537 A1).

As to claim 24, the claim requires a composition suitable for delivery from a dry powder inhaler. Bartus teaches a dry powder inhaler as of at least paragraph 0025.
As to claim 24, the claim requires that the dry particles consist of acetylsalicylic acid. The instant claims also require a specific size range. Bartus teaches the following, as of paragraphs 0026-0027, which are partially reproduced below.

    PNG
    media_image1.png
    306
    463
    media_image1.png
    Greyscale

The size range taught by Bartus overlaps with the required size range of less than 5 µm. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 24, the claim requires a capsule or a blister. Bartus teaches a capsule or a blister, as of Bartus, paragraph 0141; also see paragraph 0145 of Bartus.


    PNG
    media_image2.png
    258
    460
    media_image2.png
    Greyscale

As such, the skilled artisan would have expected that the composition of Bartus would have been able to have reached the systemic circulation, followed by the central nervous system, in time periods well shorter than 15 minutes.
As to claim 24, Bartus teaches all of the requirements of the claim, but in separate embodiments and in lists, and not together in the same embodiment. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan 
As to claim 24, the claim requires that the composition is for treating thrombosis or reducing the risk of a thromboembolic event. Bartus does not teach that this is the usage of the composition of Bartus. Nevertheless, something which is old (e.g. the composition of Bartus) does not become patentable upon the discovery of a new property (e.g. the ability to treat thrombosis or reduce the risk of a thromboembolic event). Additionally, as best understood by the examiner, the ability to treat thrombosis or reduce the risk of a thromboembolic event is a known property of acetylsalicylic acid, which is taught by Bartus. Products of identical chemical composition can not have mutually exclusive properties. See MPEP 2112.01(II). (In this case, the identical chemical composition being referred to is the chemical structure of acetylsalicylic acid, not the composition as a whole.) Additionally, apparatus claims cover what a device is, not what a device does, and this rationale is also understood by the examiner to apply to chemical compositions. See MPEP 2114(II).
As to claims 25-27, Bartus teaches a rapid mode of action for various drugs, as of Bartus, Figure 2A, which appears to teach the required dosage being administered by 15 minutes, albeit for a different drug other than acetylsalicylic acid.

    PNG
    media_image3.png
    364
    488
    media_image3.png
    Greyscale

 However, based upon the above-reproduced figure, the skilled artisan would have expected that the required amount of drug would have been administered by 15 minutes.
As to claims 28-29, Bartus teaches drug dosages of 10 mg, as of Bartus, paragraph 0023. As such, the skilled artisan would have been motivated to have modified the dosage of acetylsalicylic acid to have been in that range.
As to claim 30, this is an independent claim, which differs from claim 24 only in that it requires that the geometric mean diameter (rather than the arithmetic mean diameter) be in the required range of less than 5 µm. This is taught by paragraph 0026 of Bartus, which mentions the geometric mean diameter. The overlap rationale that applies to claim 24 also applies to claim 30.
As to claims 31-33, these claims are rejected for essentially the same reason that claims 25-27 are rejected.
As to claims 34-35, these claims are rejected for essentially the same reason that claims 28-29 are rejected.


Response to Arguments
Applicant has presented arguments related to this rejection, as of applicant’s prior response on 28 August 2020. These arguments address the Bartus reference, which was previously applied in the prior office action on 28 February 2020. Applicant’s arguments from the prior response which are related to the Bartus reference will be addressed below.
In applicant’s response, page 7, applicant argues that the prior art teaches that aspirin administration via inhalation is not feasible because of aspirin intolerance when aspirin is administered via this route. This is not persuasive. Bartus is clearly drawn to pulmonary delivery, as of the abstract of Bartus. Bartus also teaches acetylsalicylic acid (i.e. aspirin), albeit in a long list of drugs. Nevertheless, Bartus would clearly provide motivation for the skilled artisan to have administered aspirin via inhalation based upon the teachings of Bartus. The citation of other references teaching away from administration of aspirin via inhalation does not contradict the teachings of Bartus in which Bartus motivates the skilled artisan to administer aspirin via inhalation.
Applicant then argues that the dosage requirement of aspirin is difficult to meet via pulmonary delivery, as of applicant’s response, page 7. This argument is not fully understood by the examiner and does not appear to be persuasive. This is because, the skilled artisan would have expected that to achieve a lower dose, the amount of active agent to be administered could have been reduced, and to achieve a higher dose, the amount of active agent to be administered could have been increased. The skilled 
In applicant’s response, page 8, applicant cites data from the declaration under 37 C.F.R. 1.132 submitted to the file record on 28 August 2020 and the study attached thereto, showing that administration of aspirin via inhalation achieves a higher Cmax than oral administration. See the table reproduced below.

    PNG
    media_image4.png
    97
    542
    media_image4.png
    Greyscale

Even if, purely en arguendo, the above results are understood to be unexpected and significant, this is not commensurate in scope with the claimed invention in the manner required by MPEP 716.02(d). This is because the instant claims are composition claims, and therefore do not actually require administration via inhalation. Even though the claims recite that a certain amount of acetylsalicylic acid enters systemic circulation in a certain period of time upon administration via inhalation, the claims do not actually require administration via inhalation. According to MPEP 2144(II), apparatus claims cover what a device is, not what a device does, and this rationale is understood to be applicable to chemical composition claims as well.
Applicant then argues that inhaled aspirin is well tolerated without excipient, as of pages 8-9 of applicant’s response. This is not sufficient to overcome the applied rejection. Even if it is true that applicant has found that inhaled aspirin is well tolerated when administered via inhalation, and that this result would have been unexpected, this 
The examiner notes that the rationale presented in the above two paragraphs would not be applicable for claims drawn to methods of administering a composition, such as in the claims of US Patent 10,149,823 and US application serial number 16/396,272. 

Terminal Disclaimer
The terminal disclaimer filed on 28 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/396,272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Additional Cited Prior Art
As additional relevant prior art, the examiner cites Vaghefi (US Patent 5,875,776). Vaghefi is drawn to a dry powder inhaler, as of the title and abstract. Vaghefi teaches particle sizes of 5 µm or less, as of Vaghefi, column 1 lines 20-26. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612